               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IVORY OLIVER RUCKER III.,              :
    Petitioner,                        :     PRISONER HABEAS CORPUS
                                       :     28 U.S.C. §2241
             v.                        :
                                       :
                                       :     CIVIL ACTION NO.
CAPTAIN JAMES D. WICKER;               :     1:20-CV-3246-CAP-JKL
    Defendants.                        :

                  FINAL REPORT AND RECOMMENDATION

       Petitioner Ivory Oliver Rucker III, through next friend Angela Rucker, filed

this §2241 habeas petition while Petitioner involuntarily was being held at the

Georgia Regional Hospital in Atlanta, Georgia. (Doc. 14).1 The matter is now

before the Court pursuant to Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts (“Rule 4”).2

      Petitioner has raised several grounds for relief in connection with criminal

proceedings brought against him in the Fulton County Superior Court for aggravated

stalking. It appears, however, that the criminal proceedings are on “judicial hold,”

because Petitioner has been declared incompetent to stand trial. See Fulton County



1
     The amended petition [Doc. 14], which supersedes all of the previous
documents, is the operative pleading in this case.
2
       Pursuant to Rule 1(b), the Rules Governing Section 2254 Cases in the United
States District Courts are also applicable to 28 U.S.C. §2241 cases.
Superior     Court     Docket     Search,       No.   18SC159232,       available    at

https://publicrecordsaccess.fultoncountyga.gov/app/RegisterOfActions/#/9EFC4A

2FAD7FC6B262DA57DF54C1D11F92431BEDAE98956077C8CB6EE426341F5

896B98510F70DDF2683A5AA2D3DCE79/anon/portalembed (11/5/2018 Judicial

Hold Order) (last visited October 23, 2020).3 Notably, Petitioner is represented by

counsel in those proceedings, who appears to have secured Petitioner’s release from

Georgia Regional Hospital to NAMI Central Georgia Residential Group Home. See

id. (8/20/20 Notice of Appearance; 9/23/2020 Consent Bond Modification Order).

The records do not indicate that there has been, or currently is, any effort to render

Petitioner competent to stand trial. See id. It is therefore not clear that Petitioner’s

criminal case will ever go to trial.

      NAMI, where Petitioner now resides, appears to be a private alliance that,

inter alia, provides national and local support to the mentally ill. See NAMI,

available at https://www.nami.org/Home (last visited October 23, 2020).

Pretermitting whether Petitioner has exhausted his state court remedies as is required




3
       This Court can take judicial notice of Plaintiff’s state court records. See
Redner v. Citrus Cnty., Fla., 919 F.2d 646, 657 n.14 (11th Cir. 1990) (stating that a
court may take judicial notice of a state court proceeding); see also Odion v. Google,
Inc., 628 F. App’x 635, 638 (11th Cir. 2015) (noting that the district court could have
taken judicial notice of state court records).

                                            2
before filing this §2241 petition,4 it is not clear that Petitioner still satisfies the “in

custody” requirement for seeking federal habeas relief.

       Indeed, the federal habeas statute gives the United States district courts

jurisdiction to entertain petitions for habeas relief only from persons who are in

custody in violation of the Constitution or laws or treaties of the United States. 28

U.S.C. §2241(c)(3). Because Petitioner’s criminal proceedings are on indefinite

hold, and because Petitioner is in a private group home as opposed to having been

involuntarily committed into a State psychiatric facility, Petitioner is not “in

custody” and this Court does not have jurisdiction over his petition. See, e.g.,

Perkins v. Sauvaine, No. CA 6:12-1085-TMC-JDA, 2012 WL 2874043, at *4 (D.

S.C. Jun. 1, 2012) (“Because Plaintiff does not allege that he is in prison, on parole

or probation or supervised release, or otherwise detained/restrained, or currently out

on bail pending the trial or appeal of any criminal charge, or on bond after conviction

and pending execution of sentence, or that he is currently involuntarily civilly




4
      See Fain v. Duff, 488 F.2d 218, 223 (5th Cir. 1973) (“[T]he [common law
exhaustion] requirement was codified in 28 U.S.C. §2254(b), but the requirement
applies to all habeas corpus actions.”); see also Hughes v. Att’y Gen. of Fla., 377
F.3d 1258, 1262 & n.4 (11th Cir. 2004) (citing Fain and referencing “the exhaustion
requirements necessary to obtain relief pursuant to 28 U.S.C. §2241); Thomas v.
Crosby, 371 F.3d 782, 812 (11th Cir. 2004) (Tjoflat, concurring) (“Among the most
fundamental common law requirements of §2241 is that petitioners must first
exhaust their state court remedies.”).
                                          3
committed for mental evaluation or treatment, Plaintiff does not meet the “in

custody” requirement[.]”).

      Moreover, release from custody is the remedy sought in a federal habeas

petition. See Dep’t of Homeland Sec. v. Thuraissigiam, __ U.S. __, 140 S. Ct. 1959,

1969 (June 25, 2020) (stating that historically “the writ [of habeas corpus] provide[s]

a means of contesting the lawfulness of restraint and securing release”); Munaf v.

Geren, 553 U.S. 674, 693 (2008) (“Habeas is at its core a remedy for unlawful

executive detention . . . [T]he typical remedy is, of course, release.”); Preiser v.

Rodriguez, 411 U.S. 475, 487 (1973) (holding that habeas corpus is the exclusive

remedy for a state prisoner who challenges the fact or duration of his confinement

and seeks immediate or speedier release). Since Petitioner already has been released,

there is no further relief this Court could provide.5

      Accordingly,

      IT IS RECOMMENDED that the instant petition [Doc. 14] be dismissed

pursuant to Rule 4.




5
       To the degree that Petitioner seeks monetary damages for any alleged
unlawful confinement – including, but not limited to, his claims for alleged unlawful
arrest and malicious prosecution – any such remedy is not proper in a habeas corpus
action. See Preiser, 411 U.S. at 498 (“[I]n the case of a damages claim, habeas
corpus is not an appropriate or available federal remedy.”).
                                          4
      The Clerk is DIRECTED to terminate the reference to the undersigned

Magistrate Judge.

      SO RECOMMENDED this 26th day of October, 2020.


                                         ___________________________________
                                         JOHN K. LARKINS III
                                         UNITED STATES MAGISTRATE JUDGE




                                    5
